Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
26, 2018.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00485-CV



                       IN RE BILLY JOE BURD, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               149th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 93025-CV

                         MEMORANDUM OPINION

      On June 14, 2018, relator Billy Joe Burd filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Lamar
McCorkle, the assigned visiting judge of the 149th District Court of Brazoria
County, to vacate an oral order he rendered at a February 2, 2018 hearing, denying
relator’s motion to dismiss the action.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by appeal.
In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). Relator has not shown that he is entitled to mandamus relief.

      We therefore deny relator’s petition for writ of mandamus.


                                          PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2